553 S.E.2d 208 (2001)
354 N.C. 72
STATE of North Carolina
v.
Hamulus Angelo MASON.
No. 388P01.
Supreme Court of North Carolina.
August 16, 2001.
Ramulus Angelo Mason, Pro Se.
Thomas B. Wood, Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for State.
Prior report: 126 N.C.App. 318, 484 S.E.2d 818.

ORDER
Upon consideration of the petition filed by Defendant Pro Se in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th day of August 2001."